DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 11/21/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1 and 10 are cancelled.
Claims 11-16 are newly added
Claims 2-9 and 11-16 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Written Description / New Matter Rejection
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
This is a NEW MATTER rejection. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites a range of lactose or lactose monohydrate “in an amount less than 3 parts by mass based on 1 part by mass trifluridine.” While the specification (for example, Example 5) supports an amount of 2.96 parts of mass of lactose or lactose monohydrate to 1 part of trifluridine, the specification does not support a range below this ratio. Therefore, this amendment creates a range that is not supported by the specification as filed and the specification does not particularly identify this particular limitation of the range of lactose or lactose monohydrate. 
Claim 16 also recites the term “about 19-20% w/w of pregelatinized starch.” This term is new matter since the term “about” is not defined by the specification and therefor may be broadly interpreted to include a range outside of the 16-25% range instantly disclosed (pg 14:24).

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the term “about 19-20% w/w of pregelatinized starch.” The instant specification does not provide a definition of the term “about,” nor does the specification provide a standard for measuring the degree implied by the term.	

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 2-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2014/0363512 A1; of record).
Regarding claim 8 (the independent claim), Ohnishi teaches formulation additives to the mixture of trifluridine and tipiracil hydrochloride, and has investigated the storage stability of the resulting compositions under various conditions (pg 1, [0013]). In Example 4, Ohnishi teaches tablets formed from a mixture comprising trifluridine, tipiracil hydrochloride and partially pregelatinized starch (reading on “pregelatinized starch”). See pg 3, [0041] and pg 4, [0044]).
For the amount of pregelatinized starch recited in claim 8, Ohnishi teaches an amount of 2-16% (pg 3, [0039]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  
For the amount of metal salt in claim 8, Ohnishi teaches: “The oral pharmaceutical composition according to any of [1] to [3], wherein the content of the metal salt is from 0 to 0.1 parts by mass, preferably from 0 to 0.05 parts by mass … based on 1 part by mass of FTD” (trifluridine). As such, the range taught by Ohnishi overlaps with the claimed range and a prima facie case of obviousness exists. Furthermore, this teaching meets the limitation of claim 15. 
For claims 2-5, Ohnishi teaches lactose and carmellose in the tablet composition of Example 4 ([0041]). For claim 6, Ohnishi teaches stearic acid in the composition of Example 4 (pg 4, Table 1).
Ohnishi teaches that the tablets can be prepared by a dry granulation process (pg 3, [0037]), reading on claim 7. Ohnishi teaches the composition can contain metal salts (pg 4, [0039]), such as magnesium stearate (pg 5, [0054]), reading on claims 8 and 9. 
For claim 11, Ohnishi teaches magnesium stearate as the metal salt (pgs 1-2, [0022]) and lactose as the sugar (pg 3, [0026]).
For claims 12 and 13, while Ohnishi does not teach the claimed amounts, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” See MPEP 2144.05(I). As further discussed in MPEP 2144.05(II): "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art)."
For claim 14, the Examiner refers to MPEP 2144.05(I) in that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” That is, an amount of “less than 3.3 parts by mass based on 1 part by mass of trifluridine” is “so close that prima facie one skilled in the art would have expected them to have the same properties."
For claim 16 the Examiner refers to MPEP 2144.05(I) in that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” as well as MPEP 2144.05(II): "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." 
Regarding the amount of pregelatinized starch recited in claim 16 (“about 19-20% w/w”), the instant specification does not define the term “about.” As such the term is considered broadly and therefore the amount is considered obvious over the range taught by Ohnishi. 
To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions”. KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. a composition comprising trifluridine, tipiracil hydrochloride, an amount of pregelatinized starch that overlaps the claimed range, and one or more pharmaceutical excipients, but it is not anticipatory because the range of pregelatinized starch within the Ohnishi reference overlaps the claimed range; as such, one of ordinary skill would arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to have selected an amount of pregelatinized starch that overlaps with the claimed range since Ohnishi teaches an amount of 16% is sufficient to have a stable, workable composition, and this amount is encompassed in the claimed range. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists.

Examiner’s Reply to Attorney Arguments dated 11/21/2022
Rejection of claims 2-10 under 35 U.S.C. § 103 over Ohnishi
The applicant argues that the stability of the instant composition is unexpected in view of the data presented in Example 5, and as set forth in new claim 16.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed by the applicant, Ohnishi teaches that the stability of the FTD and TPI in the compositions is dependent on the formulation additives, namely the sugar and the metal additive. Ohnishi clearly teaches the following regarding the amount of metal salt in the composition (pg 3):

    PNG
    media_image1.png
    125
    511
    media_image1.png
    Greyscale

As set forth in MPEP 2123, ” A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments,” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” As such, this section of the MPEP supports the Examiner’s position that Ohnishi teaches the claimed range of a metal salt.
The limitation of claim 8 of “”sugar in an amount less than 3.6 parts by mass based on 1 part by mass trifluridine” is not considered patentably different from the teaching of Ohnishi of “3.6 parts by mass” ([0039]) taught by Ohnishi. As set forth in MPEP 2144.05(I): “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
As such, an amount of “less than 3.6 parts” is considered obvious over a prior art teaching of “3.6 parts.”
Regarding the amounts of claim 16, MPEP 2144.05(II) states: 
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art)."
As such, since the instant invention is taught by the prior art of Ohnishi, with the exception of different amounts of the claimed elements doing the same thing, the instant invention will not sustain a patent even if, arguendo, the changes in amounts presently disclosed may produce better results than Ohnishi. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571) 270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612